UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 21, 2013 RELIABILITY INCORPORATED (Exact name of registrant as specified in its charter) Commission file number 000-07092 Texas 75-0868913 (State or other jurisdictionof incorporation) (I.R.S. Employer Identification No.) 410 Park Avenue – 15th floor, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 231-8359 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. Effective at the open of business on June 21, 2013, the stock symbol for Reliability Incorporated (the “Company”) has changed from “REAL” to “RLBY”.Such change was made pursuant to an OTC voluntary symbol request change made by the Company to FINRA. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RELIABILITY INCORPORATED (Registrant) Dated:June 21, 2013 By: /s/ Jay Gottlieb Jay Gottlieb, President 3
